Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   August 23, 2016

The Court of Appeals hereby passes the following order:

A16A1706. CARLINE JOSEPH v. BANK OF AMERICA

         The appeal in this case was docketed on May 13, 2016. Appellant’s brief and
enumeration of errors were originally due on June 2, 2016. On June 3, 2016, this
Court ordered the Appellant to file her enumeration of errors and brief no later than
June 13, 2016. This Court granted an additional extension until August 1, 2016. As
of the date of this order, the Appellant has not filed her enumerations of error and
brief.
         Accordingly, Appellee’s Motion To Dismiss this appeal is hereby GRANTED
and the appeal is dismissed as abandoned. See Court of Appeals Rule 23 (a); Reese
v. State, 216 Ga. App. 773 (456 SE2d 271) (1995).




                                        Court of Appeals of the State of Georgia
                                                                             08/23/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.